Citation Nr: 1101244	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-30 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1965.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied applications to reopen claims for service 
connection for bilateral hearing loss and tinnitus.  The case is 
now under the jurisdiction of the Buffalo, New York RO.  

In August 2010, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).

While the Board has determined that the claims for service 
connection for bilateral hearing loss and tinnitus should be 
reopened, it has further determined that further development is 
now warranted with respect to these claims.  The issues of 
entitlement to service connection for bilateral hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2004 rating decision denied the claim for service 
connection for bilateral hearing loss on the basis that the 
evidence submitted did not show that the Veteran's hearing loss 
was related to noise exposure during service.  The Veteran did 
not appeal this decision.

2.  A June 2004 rating decision denied the Veteran's claim for 
service connection for tinnitus on the basis that the evidence 
submitted also did not show that the Veteran's tinnitus was 
directly related to service.  The Veteran did not appeal this 
decision.

3.  The evidence submitted since the June 2004 rating decision 
pertinent to the claim for service connection for bilateral 
hearing loss was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.

4.  The evidence submitted since the June 2004 rating decision 
pertinent to the claim for service connection for tinnitus was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision which denied service connection 
for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Additional evidence submitted since the June 2004 rating 
decision is new and material, and the claims for service 
connection for bilateral hearing loss and tinnitus are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

The record with respect to these claims reflects that the June 
2004 rating decision denied service connection for bilateral 
hearing loss and tinnitus, and that the Veteran did not file a 
timely notice of disagreement as to that decision.  Accordingly, 
it became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
As such, the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus may only be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. 3.156.  

Evidence is new if it has not been previously submitted to agency 
decision makers.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  In this regard, in 
a recent case, the United States Court of Appeals for Veterans 
Claims (Court) clarified that the phrase "raises a reasonable 
possibility of substantiating the claim" is meant to create a 
low threshold that enables, rather than precludes, reopening.  
Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  
Specifically, the Court stated that reopening is required when 
the newly submitted evidence, combined with VA assistance and 
considered with the other evidence of record, raises a reasonable 
possibility of substantiating the claim.  Id. 

For purposes of determining whether VA has received new and 
material evidence sufficient to reopen a previously-denied claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Here, based on the grounds stated for the denial of the claims in 
the June 2004 rating decision, new and material evidence would 
consist of medical evidence linking current bilateral hearing 
loss and/or tinnitus to active service.  

In this regard, evidence received since the June 2004 rating 
decision most importantly includes an additional August 2008 
private medical opinion that seeks to relate both the Veteran's 
current hearing loss and tinnitus to the Veteran's exposure to 
noise during service as a tanker and a member of the skeet team.  
Since the lack of a sufficient nexus between current hearing loss 
and tinnitus and active service was essentially the basis for the 
denial of the claims in June 2004, this additional opinion 
suggesting a nexus between current hearing loss and tinnitus to 
service clearly relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.303 (2009).

Accordingly, the Board finds that this additional evidence was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claims, is neither cumulative nor 
redundant, and raises a reasonable opportunity of substantiating 
the claims.  Therefore, the Board concludes that the claims for 
service connection for bilateral hearing loss and tinnitus are 
reopened.


ORDER

New and material evidence having been submitted, the claim for 
service connection for hearing loss is reopened.

New and material evidence having been submitted, the claim for 
service connection for tinnitus is reopened.  






REMAND

Having reopened the claims for service connection for bilateral 
hearing loss and tinnitus, the Board has further determined that 
additional development is now necessary with respect to these 
claims.  

The record reflects that the Veteran was a tank platoon leader 
during service, and as such, the Veteran claims to have been 
exposed to noise from tower fans, tanks firing, and small 
firearms.  He was also exposed to noise associated with his 
membership on an in-service skeet shooting team.  

Since there was also evidence of both current hearing loss and 
tinnitus, in May 2004 and June 2009, the Veteran was provided 
with VA examinations and opinions as to whether any current 
hearing loss and tinnitus were related to the Veteran's noise 
exposure during service.  

The examiners in each instance concluded that the Veteran's 
hearing loss and tinnitus were not at least as likely as not 
caused by or a result of in-service acoustic trauma.  The record 
also reflects that in making these opinions, the examiners 
indicated a reliance on service treatment records showing no 
clinical evidence of hearing loss or tinnitus during service.  
The May 2004 VA ear disease examiner further stated as rationale 
for his opinion how the Veteran's high frequency hearing loss was 
not "in a classic pattern for noise trauma," and the June 2009 
examiner pointed to the disparity in time between service and 
documentation or complaints of either hearing loss or tinnitus, 
further noting that the Veteran had inconsistently reported his 
post-service recreational noise exposure.  

However, in offering these assessments, none of the examiners 
discussed or acknowledge the Veteran's report of relevant 
symptomatology continuing since service, or the Veteran's noise 
exposure/acoustic trauma in service associated with the Veteran's 
role as a tank platoon leader and skeet team member.  

As such, the Board concludes that the May 2004 and June 2009 VA 
examinations were not adequate for rating purposes.  See Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination 
was inadequate if the examiner did not comment on the Veteran's 
report of in-service injury but relied on the service medical 
records to provide a negative opinion).

Parenthetically, the Board would like to point out that while it 
has also considered whether the Veteran's most recent private 
medical opinion is sufficient to link his hearing loss and/or 
tinnitus to service, the Board notes that the private medical 
examiner provided an opinion that it was "as likely as not that 
the current hearing loss was possibly caused or made worse during 
his military service given his experience with loud noise at that 
time."  Medical evidence which merely indicates that the alleged 
disorder may or may not exist or may or may not be related, 
however, has been held to be too speculative to establish the 
presence of the claimed disorder or any such relationship.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In light of the foregoing, the Board finds that the Veteran 
should be afforded another VA examination conducted by an 
otolaryngologist or any other medical specialist.  The examiner 
should provide an opinion as to whether current bilateral hearing 
loss and tinnitus are related to in-service acoustic trauma.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination by an 
otolaryngologist or any other appropriate 
medical specialist.  The claims file must 
be made available to and reviewed by the 
examiner.  Any indicated studies or tests 
should be accomplished.  The examiner 
should obtain the Veteran's auditory 
thresholds at frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz, and speech 
recognition scores based on the Maryland 
CNC tests.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(probability of 50 percent or greater), 
that the Veteran's currently diagnosed 
bilateral hearing loss and tinnitus had 
their clinical onset during service or are 
related to any in-service disease, event, 
or injury, to specifically include noise 
exposure.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  The examiner should 
specifically comment on the Veteran's 
statements concerning continuity of 
relevant symptoms since service and his 
exposure to noise during service as a tank 
platoon leader and member of an in-service 
skeet shooting team.  These statements 
should be deemed to be credible.

2.  The RO/AMC should review the medical 
opinion obtained above to ensure that the 
remand directives have been accomplished.  
If all questions posed are not answered or 
sufficiently answered, the RO/AMC should 
return the case to the examiner for 
completion   of the inquiry.

3.  The RO/AMC should then readjudicate 
the claims on appeal in light of all of 
the evidence of record.  If an issue 
remains denied, the RO/AMC should provide 
the Veteran a supplemental statement of 
the case as to the issue on appeal, and 
afford him a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


